741 N.W.2d 842 (2007)
June UMBARGER, Personal Representative of the Estate of Orpha Tower, Deceased, Plaintiff-Appellant,
v.
HAYES GREEN BEACH MEMORIAL HOSPITAL CORPORATION, Defendant-Appellee.
Docket No. 134011. COA No. 264699.
Supreme Court of Michigan.
December 14, 2007.
By order of September 24, 2007, the application for leave to appeal the March 1, 2007 judgment of the Court of Appeals was held in abeyance pending the decision in Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879). On order of the Court, the case having been decided on November 28, 2007, ___ Mich. ___, 741 N.W.2d 300 (2007), the application is again considered, and it is DENIED, because the plaintiff is not within the class of plaintiffs entitled to relief under this Court's order in Mullins.